Citation Nr: 0923850	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Increased rating for service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1966 to June 1969.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board remanded this matter for further development in 
August 2007 and January 2008.  


FINDINGS OF FACT

1.	From February 4, 2004, the Veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity.  

2.	From December 11, 2007, the Veteran's PTSD has been 
productive of deficiencies in most areas of life, but has not 
been totally disabling.   


CONCLUSIONS OF LAW

1.	The criteria for a rating of 50 percent, for the Veteran's 
service-connected PTSD, have been met from February 4, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  

2.	From December 11, 2007, the criteria for a rating in 
excess of 70 percent, for the Veteran's service-connected 
PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim here has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between August 2004 and July 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide complete VCAA notification to the Veteran 
until after the rating decision on appeal here.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision); Vazquez-Flores and Dingess/Hartman, both supra. 

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
An April 2009 Supplemental Statement of the Case (SSOC) of 
record readjudicated the Veteran's claim following full 
notification.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for an Increased Rating

In November 1994, VA service connected the Veteran for PTSD 
at 10 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  In July 2004, the Veteran filed a claim for 
increased rating.  In October 2004, the RO granted the 
Veteran's claim, and assigned a 30 percent disability 
evaluation effective the date of the increased rating claim, 
July 26, 2004.  The Veteran appealed this decision, and 
argued that a higher rating was warranted.  

During the pendency of the appeal, VA increased the Veteran's 
disability evaluation to 50 percent, effective May 23, 2005, 
and to 70 percent, effective December 11, 2007.  The Veteran 
has continued to maintain entitlement to a higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is 
presumed to be seeking the maximum available benefit even 
where an increase is granted during the appeal period).  

In this decision, the Board must review the evidence of 
record to determine whether higher ratings are warranted at 
any time during the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings); see 
also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  As indicated, VA has already found 
a 30 percent rating warranted here from the date of the 
increased claim.  The Board will therefore limit its analysis 
to whether 50, 70, or 100 percent evaluations are warranted 
for PTSD during the pendency of the appeal period.     

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

In this matter, the Board finds that a 50 percent rating has 
been warranted from February 4, 2004, when the record 
indicated the Veteran began seeking treatment for his PTSD 
with VA.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board 
finds that the currently-assigned 70 percent rating has been 
appropriate since December 11, 2007, the present effective 
date for the increase to 70 percent.    

The relevant evidence dated from July 2003 consists of 
statements from the Veteran, VA treatment records dated from 
February 4, 2004, and VA compensation examination reports 
dated in September 2004, March 2006, and March 2008.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The VA treatment records dated from February 2004 indicate 
that the Veteran's PTSD had been causing reduced reliability 
and productivity from that time.  Though the Veteran had been 
service connected for PTSD since 1994, the VA records dated 
from February 2004 indicate that his symptoms had increased 
over the previous year due to the onset of unemployment.  In 
these records, and in subsequent records reflecting the 
Veteran's treatment for PTSD, the Veteran reported 
uncontrollable tearfulness, insomnia, disturbing dreams, 
anxiety, suicidal thoughts, anger, no appetite and 
significant weight loss, feelings of being trapped, auditory 
hallucinations, isolation, panic attacks, hypervigilance, 
intrusive thoughts, exaggerated startle response, and strong 
dysthmic feelings prior to prescription of anti-depression 
medication.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).  In these records, the Veteran was described as 
"very upset" and depressed.  These records reflect the 
assignment of a Global Assessment of Functioning (GAF) score 
of 52, which indicates moderate impairment.  Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), 5th edition, 
published by the American Psychiatric Association.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The September 2004 VA examination report noted the Veteran's 
complaints of flashbacks, phobias, and a desire to avoid 
other people.  The Veteran reported that he was unemployed.  
He stated that he drank alcohol and used marijuana.  He 
indicated that his marriage had been "shaky."  He reported 
suicidal ideations since losing his job.  The examiner 
described the Veteran as tearful and clearly depressed.  And 
the examiner indicated that the Veteran was a person who was 
"quick to anger."  

But the examiner also noted that the Veteran reported that, 
after taking prescription medication, his sleep had improved, 
and his panic had been reduced.  And the examiner described 
the Veteran as oriented, cooperative, logical, goal directed, 
and spontaneous.  The examiner noted no evidence of psychosis 
or of a thought disorder.  The examiner said that reality 
testing was good.  And the examiner assigned a GAF score of 
55.  

The March 2006 VA examination report (conducted by QTC 
Medical Services) found the Veteran oriented, with 
appropriate appearance and hygiene, appropriate behavior, 
normal speech and communication, normal concentration, with 
no panic attacks, no suspiciousness, no delusions, no 
hallucinations, and no obsessional rituals.  The examiner 
noted the Veteran's thought process as appropriate, his 
judgment as unimpaired, with normal abstract thinking, and 
with no suicidal or homicidal ideation.  

But the examiner also noted the Veteran's complaints of 
nightmares, fear of people, phobias, and intrusive thoughts 
of dead bodies in Vietnam.  The examiner noted that the 
Veteran's medication caused forgetfulness, fatigue, and 
sexual dysfunction.  The examiner noted the Veteran's 
abnormal affect and mood due to near-continuous depression 
which affects his ability to function independently.  The 
examiner noted anhedonia, sleep and appetite disturbance, 
mildly impaired short-term memory, and the Veteran's tendency 
to isolate socially.  The examiner noted hypervigilance, 
increased startle response, and flashbacks.  

The March 2006 VA examiner assigned a GAF score of between 
55, which reflects moderate impairment, and 50, which 
reflects serious impairment.  Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), 5th edition, published 
by the American Psychiatric Association.  And he noted the 
Veteran's prognosis as poor.  

In view of this evidence, the Veteran's occupational and 
social impairment as a result of his PTSD has caused reduced 
reliability and productivity since February 4, 2004.  This 
necessitates the assignment of a 50 percent evaluation since 
then.  See 38 C.F.R. § 4.130, DC 9411; see also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The Board finds a 70 percent rating unwarranted prior to 
December 2007, however.  The record does not show the type of 
cognitive and behavioral impairment reserved for a 70 percent 
evaluation - as indicated by the medical reports of record, 
the Veteran consistently demonstrates that he is logical, 
oriented, coherent, and is not delusional or obsessive.  38 
C.F.R. § 4.130, DC 9411.  

As the RO noted in its June 2008 decision to increase the 
Veteran's disability evaluation, the record has supported the 
assignment of a 70 percent evaluation from December 2007.  In 
the Veteran's December 2007 Board hearing, the Veteran and 
his wife stated that his symptoms had increased since the 
March 2006 examination.  The Veteran stated that his 
medications had doubled.   He also stated that his panic 
attacks had resumed.  He indicated that he had lost 
significant weight, and would no longer leave the house.  The 
Veteran's wife indicated that he had quit eating.  He 
continued to experience nightmares and depression and had 
further lost interest in all activities.  The Veteran and his 
wife stated that he had difficulty with activities of daily 
living.  Based on this evidence of worsening, the Board 
remanded this matter in January 2008 for an additional 
examination.  See Barr, supra.   

In the March 2008 VA examination report, the examiner 
described the Veteran as clean, capable of insight into his 
situation, casually but appropriately dressed, cooperative, 
attentive, oriented, with intact attention and judgment, 
appropriate affect, appropriate behavior, fair impulse 
control, and normal remote memory.  The examiner also found 
unremarkable psychomotor activity, unremarkable speech, 
unremarkable thought content and unremarkable thought 
process.    

But the examiner also stated that the Veteran experiences 
panic attacks, has persistent persecutory delusions and 
hallucinations, has a chronic sleep disorder, has homicidal 
and suicidal ideations, and has impaired recent and immediate 
memory.  The examiner noted that the Veteran has persistent 
re-experiencing of the traumatic events which caused his 
PTSD, that he persistently avoids stimuli associated with the 
trauma, and has persistent symptoms of increased arousal to 
include anger, sleep difficulties, irritability, reduced 
concentration, and exaggerated startle response.  The 
examiner stated that the Veteran's prognosis was not good.  
And the examiner assigned a GAF score of 58.   

The evidence since December 2007 indicates that a 70 percent 
rating is warranted for PTSD.  But this evidence does not 
support the assignment of the next-highest evaluation, 100 
percent.  The Veteran's impairment cannot be described as 
"total."  As noted, his panic, anxiety, depression, and 
confusion is severe.  But the record does not show the type 
of cognitive and behavioral impairment reserved for a 100 
percent evaluation - the Veteran thinks logically and 
coherently, is oriented, and, as noted by the VA examiners, 
he behaves appropriately.  38 C.F.R. § 4.130, DC 9411.

In summary, the Board finds a 50 percent rating warranted for 
service-connected PTSD from February 4, 2004 to December 11, 
2007.  See Hart, supra.  But the preponderance of the 
evidence is against an evaluation in excess of 70 percent 
after December 11, 2007.  The benefit-of-the-doubt rule does 
not apply therefore to any claim for an additional increase 
beyond that granted in this decision.  As such, any such 
claim for increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.	Entitlement to a 50 percent disability evaluation, for 
service-connected PTSD, is granted from February 4, 2004, 
subject to VA laws and regulations governing the payment of 
monetary awards. 

2.	From December 11, 2007, entitlement to a disability 
evaluation in excess of 70 percent, for service-connected 
PTSD, is denied.    



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


